     Case: 3:17-cr-00071-WHR Doc #: 61 Filed: 11/14/18 Page: 1 of 4 PAGEID #: 334




BEFORE JUDGE WALTER H. RICE

Case No. 3:17cr71                                          Date: November 14, 2018

Case Caption: USA v. LAITH W. ALEBBINI

Court Reporter: Debra Futrell                      Courtroom Deputy: Tisha Parker

Counsel for Plaintiff: AUSA, Vipal Patel, Dominick Gerace, and Justin Sher

Counsel for Defendant: Thomas Anderson and Arthur Mullins

PROCEEDINGS: Bench Trial. Defendant appeared with counsel. Witnesses sworn and
testimony taken.

 PL    DF   Item                        Attorney    Exam       Time   Exhibit

                                                                      Identified   Offered   Admitted

            Conference held in                                 9:12
            conference room with
            counsel for defendant,
            government, and Court
            Reporter
             - Conference concluded                            9:16

            Court convened                                     9:23

 X          Detective Kyle Metz,        Sher        Direct     9:24
            witness called to testify
            - Witness sworn in by                              9:24
                Courtroom Deputy
            - No further questions                             9:34

       X    Detective Kyle Metz,        Anderson Cross         9:34
            witness
            - Defendant Exhibit B                              9:37       X
            - No further questions                             9:40
            - No further questions                             9:40
            - Witness dismissed                                9:40

            Bench conference                                   9:41
            - Conference concluded                             9:45

            Recess taken                                       9:45
            Court reconvened                                   9:57
    Case: 3:17-cr-00071-WHR Doc #: 61 Filed: 11/14/18 Page: 2 of 4 PAGEID #: 335




PL    DF   Item                         Attorney   Exam     Time    Exhibit

                                                                    Identified   Offered   Admitted

           Statement by government      Gerace              9:57
           - Government Exhibit                             9:57
               12E
           - Stipulation read into                          9:58
               record
           - Dialogue between the                           9:59
               Court, government,
               and counsel for
               defendant

X          Mohammad Qaqa, witness       Gerace     Direct   10:00
           called to testify
            - Witness sworn in by                           10:00
                Courtroom Deputy
            - Witness identified                            10:28
                defendant
            - Government Exhibit                            10:36       X
                3A1
            - Portions of transcript                        10:38
                read into record
            - Objection; sustained                          10:40
            - Government Exhibit                            10:57
                3A7 (played in Court)
            -
           Statement by the Court                           11:20
           Recess taken                                     11:20
           Court reconvened                                 11:36

           Mohammad Qaqa, witness       Gerace     Direct   11:36
           - Portions of transcript                         11:36
              read into record
           - Government Exhibit                             11:43       X
              3B1
           - Portions of transcript                         11:44
              read into record
           - Objection; sustained                           12:11

           Recess taken                                     12:22
           Court reconvened                                 1:12

X          Mohammad Qaqa, witness       Gerace     Direct   1:12
           - Government Exhibit                             1:12        X
              3B1
    Case: 3:17-cr-00071-WHR Doc #: 61 Filed: 11/14/18 Page: 3 of 4 PAGEID #: 336




PL    DF   Item                            Attorney   Exam     Time   Exhibit

                                                                      Identified   Offered   Admitted

            -     Portions of transcript                       1:12
                  read into record
            -     Government Exhibit                           1:30       X
                  3B9 (portion played in
                  Court)
            -     Government Exhibit                           1:40       X
                  3B9 (portion played in
                  Court)
            -     Government Exhibit                           1:50       X
                  3B9 (portion played in
                  Court)
            -     Government Exhibit                           1:53       X
                  3C1
            -     Objection; overruled                         2:01
            -     Objection; overruled                         2:01
            -     Government Exhibit                           2:03       X
                  4A1
            -     Objection; overruled;                        2:04
                  continuing objection
                  shown
            -     Government Exhibit                           2:05       X
                  4A3 (portion played in
                  Court)
            -     Government Exhibit                           2:18       X
                  4A4 (portion played in
                  Court)

           Recess taken                                        2:24
           Court reconvened                                    2:37

x          Mohammad Qaqa, witness          Gerace     Direct   2:39
           - Government Exhibit                                2:40       X
              4B1
           - Government Exhibit                                2:40       X
              4B2 (portion played in
              Court)
           - Objection; overruled;                             2:41
              continuing objection
              shown
           - Government Exhibit                                2:43
              2A
           - Dialogue between the                              2:43
              Court and government
 Case: 3:17-cr-00071-WHR Doc #: 61 Filed: 11/14/18 Page: 4 of 4 PAGEID #: 337




PL   DF   Item                           Attorney   Exam   Time   Exhibit

                                                                  Identified   Offered   Admitted

          -      Government                                2:45
                 withdraws request for
                 witness to examine
                 Exhibit 2A
          -      Government Exhibit                        2:51       X
                 3D1 (portion read in
                 Court)
          -      Witness excused for                       3:29
                 day
          -      Bench conference held                     3:29
          -      Conference concluded                      3:31

          Statement by the Court                           3:31
          Court recessed                                   3:32
